 
Exhibit 10.1


AGREEMENT AND GENERAL RELEASE


This Agreement and General Release (the “Agreement”) is made this 24th day of
November 2009 between Richard Flaks (the “Employee”) and The Children’s Place
Services Company, LLC and its parents and direct and indirect subsidiaries and
affiliated corporations (collectively, the “Employer” or the “Company”).


1. 
Termination of Employment.  The parties agree that the Employee’s employment
with the Company shall terminate effective August 4, 2009 (“Separation Date”).

 
2.
Separation Payment.  (a) In consideration of entering into this Agreement, the
Employer shall pay to the Employee the sum of Four Hundred Ninety-Nine Thousand
One Hundred Dollars ($499,100.00), less any legally required payroll deductions,
which amount shall be paid in twenty-six (26) equal bi-weekly installments
commencing the first pay period following full execution of the Agreement.  The
bi-weekly installments shall be in an amount equal to Employee’s bi-weekly base
salary as of the Separation Date; provided that the last installment shall be
made no later than April 15, 2010 and shall include any remaining payments.  For
purposes of 409A of the Code, each installment shall be deemed a separate
payment.

 
 
(b) In addition the payment set forth above in Section 2(a), the parties
acknowledge that the Employee shall receive all wages and payments for accrued
but unused paid time off, less any legally required payroll deductions, in
Employee’s final paycheck.

 
 
(c)  The Company also agrees to pay to Employee an additional sum of One Hundred
One Thousand Five Hundred Dollars ($101,500), less any legally required payroll
deductions, within fourteen (14) days of full execution of this Agreement



3.  
Other Benefits.  (a) As of the Separation Date, Employee shall no longer be
entitled to any of the employment benefits previously received by or offered to
the Employee in the course of his employment with Employer, except that in the
event Employee elects to continue medical, dental, and vision benefits required
to be made available to Employee in accordance with the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”) (subject to any applicable requirements for
continuation of coverage as set forth by COBRA), the Employer agrees to waive
the applicable premium cost that Employee would otherwise be required to pay for
such continued group health coverage for a period of twelve (12) months or until
the date Employee commences full-time employment with another company that
offers the opportunity to obtain comparable health benefits, whichever date is
sooner.

 

--------------------------------------------------------------------------------


 
4.  
Acknowledgments Regarding Payments and Benefits.  The Employer represents and
warrants, and the Employee acknowledges, that the consideration paid to the
Employee under this Agreement exceeds, supersedes, and extinguishes the amount,
if any, the Employee may be entitled under any offer letter or employment
agreement, verbal or written, as well as any employment or personnel policies,
procedures or handbooks, including but not limited to, severance plans, policies
or precedent utilized by the Employer or any other legal obligation which the
Employer may have to the Employee.  Employee further acknowledges that in the
absence of this Agreement, Employee would not be entitled to, among other
things, the payments and benefits provided by this Agreement.  Employee also
acknowledges that any monetary or other benefits which, prior to the execution
of this Agreement, Employee may have earned or accrued or to which Employee may
have been entitled to be paid prior to the execution of this Agreement, have
been paid, or addressed in this Agreement, or such payments or benefits have
been released, waived or settled by Employee pursuant to this Agreement.  The
Employee agrees that the Employee is not entitled to and will not seek any
further consideration, including, but not limited to, any wages, vacation pay,
sick pay, disability pay, bonus, compensation, payment or benefit from the
Released Parties (as defined in Paragraph 12) other than that to which the
Employee is entitled pursuant to this Agreement. The Employee further agrees
that he shall retain any vested awards or rights pursuant to  (i) the Amended
and Restated Performance Stock Award Agreement (2008 Long-Term Incentive
Program), effective as of December 10, 2007; (ii)  Amendment to the Amended and
Restated Performance Stock Award Agreement (2008 Long-Term Incentive Program),
effective as of March 6, 2008; (iii) Amended and Restated Deferred Stock Award
Agreement - Executives (2008 Long Term Incentive Program), effective as of
December 10, 2007, but shall not accrue any additional awards or rights pursuant
to any of the foregoing agreements as of the Separation Date.  The Employee
further agrees that he shall retain no rights pursuant to the Amended and
Restated Change in Control Severance Agreement effective as of January 24, 2008.

 
5.  
Return of Company Property.  The Employee agrees, prior to or on the Separation
Date, to return to the Company all laptops, cellular telephones, blackberries,
keys, locks, credit cards, documents, records, materials, and other information
of any type whatsoever that is the property of the Company.  Employee further
agrees that Employee shall not retain and shall immediately return any copies,
images, or reproductions of correspondence, memoranda, reports, financial
information, notebooks, drawings, photographs, or other documents relating in
any way to the affairs of the Company or its vendors.

 
6.  
Consultation with Counsel and Voluntariness of Agreement.  (a) The Employee
acknowledges that the Employer has advised the Employee in writing to consult
with an attorney prior to executing this Agreement. The Employee further
acknowledges that, to the extent desired, the Employee has consulted with the
Employee’s own attorney in reviewing this Agreement, that the Employee has
carefully read and fully understands all the provisions of this Agreement, and
that the Employee is voluntarily entering into this Agreement.

 
 
(b) The Employee further acknowledges that the Employee has had a period of at
least twenty-one (21) days in which to consider the terms of this Agreement.

 
 
(c) The Employee acknowledges that the Employee has been informed in writing
that the Employee has seven (7) calendar days following the execution of this
Agreement to revoke it, and that such revocation must be in writing, hand
delivered or sent via overnight mail and actually received by the Employer
within such period.  It is specifically understood that this Agreement shall not
be effective or enforceable, and the payments and benefits set forth in this
Agreement shall not be paid until no sooner than the seven-day revocation period
has expired.

 
2

--------------------------------------------------------------------------------


 
7.  
Confidentiality of Agreement.  The Employee agrees not to disclose the existence
of this Agreement or the terms and conditions of this Agreement to any person or
entity, except: (a) to comply with this Agreement; (b) to the Employee’s legal,
certified financial or tax advisors, spouse, and to the Internal Revenue Service
or any similar state or local taxation authority; or (c) as otherwise required
by law.  The Employee agrees that the Employee will not publicly or privately
disparage the Company or any of the Company’s products, services, affiliates, or
current or former officers, directors, trustees, employees, agents,
administrators, representatives or fiduciaries.

 
8.  
Confidential and Proprietary Information; Work Product.  (a) The Employee
acknowledges that the Employee may possess certain confidential information,
property or trade secrets of the Company (“Confidential Information”) which
would damage the Company if disclosed or used by the Employee.  Accordingly, the
Employee acknowledges a continuing duty of confidentiality to the Company and
agrees that the Employee will not use or disclose Confidential Information to
any person or entity or use the Confidential Information in any
way.  Confidential information shall include, but shall not be limited to, the
following: (i) documentation or data contained in any files or any other records
the Company may maintain; (ii) statements regarding any matters made by any
employees, officers, agents, representatives or attorneys of the Company at any
meeting attended by the Employee or which the Employee may have heard or
obtained knowledge of which may result in any detriment to the Company; (iii)
actions taken or contemplated by the Company with respect to any of its
operations, assets or employees; (iv) policies, practices, programs or plans
contemplated, initiated or effectuated by the Company; and (v) any other
information, records or data of a private nature to the Company.  Confidential
Information shall not include information which is then in the public domain (so
long as the Employee did not, directly or indirectly, cause or permit such
information to enter the public domain).  Notwithstanding the foregoing, nothing
contained in this Paragraph 8 shall prevent Employee from disclosing
Confidential Information if compelled to do so by legal process; provided, that
Employee immediately notifies Employer if disclosure of Confidential Information
is required by court order or other legal process to allow Employer sufficient
time to obtain a protective order or otherwise obtain the fullest protection
permitted by applicable law.  In addition, notwithstanding the foregoing,
nothing contained in this Paragraph 8 shall serve as a restraint or limitation
upon the Employee from exercising the Employee’s general knowledge and expertise
in the Employee’s field or from earning a livelihood in said field.

 
3

--------------------------------------------------------------------------------


 
 
(b) Employee agrees that all copyrights, patents, trade secrets or other
intellectual property rights associated with any ideas, concepts, techniques,
inventions, processes, or works of authorship developed or created by him during
his employment by the Company and for a period of one (1) year thereafter, that
(i) relate, whether directly or indirectly, to the Company’s actual or
anticipated business, research or development or (ii) are suggested by or as a
result of any work performed by Employee on the Company’s behalf, shall, to the
extent possible, be considered works made for hire within the meaning of the
Copyright Act (17 U.S.C. § 101 et. seq.) (the “Work Product”).  All Work Product
shall be and remain the property of the Company.  To the extent that any such
Work Product may not, under applicable law, be considered works made for hire,
Employee hereby grants, transfers, assigns, conveys and relinquishes, and agrees
to grant, transfer, assign, convey and relinquish from time to time, on an
exclusive basis, all of his right, title and interest in and to the Work Product
to the Company in perpetuity or for the longest period otherwise permitted by
law.  Consistent with his recognition of the Company’s absolute ownership of all
Work Product, Employee agrees that he shall (i) not use any Work Product for the
benefit of any party other than the Company and (ii) perform such acts and
execute such documents and instruments as the Company may now or hereafter deem
reasonably necessary or desirable to evidence the transfer of absolute ownership
of all Work Product to the Company; provided, however, if following ten (10)
days’ written notice from the Company, Employee refuses, or is unable, due to
disability, incapacity, or death, to execute such documents relating to the Work
Product, he hereby appoints any of the Company’s officers as his
attorney-in-fact to execute such documents on his behalf.  This agency is
coupled with an interest and is irrevocable without the Company’s prior written
consent.

 
9.  
Non-Competition, Non-Solicitation, and No Interference With Business Operations.
(a)   The Employee agrees that, for a period of one (1) year following the
Separation Date (the “Restricted Period”), the Employee will not without the
express prior written consent of the Company, anywhere, either directly or
indirectly, whether alone or as an owner, shareholder, partner, member, joint
venturer, officer, director, consultant, independent contractor, agent, employee
or otherwise of any company or other business enterprise, assist in, engage in
or otherwise be connected to or benefit from any business competitive with that
of the Company.  A "business competitive with that of the Company" is one that
(i) designs, manufactures, contracts to manufacture or sells, or intends to
design, manufacture, contract to manufacture or sell, children's apparel, shoes
or accessories and other children's-oriented merchandise, or (ii) engages in or
provides or intends to engage in or provide any products, services or other
business which is of the same nature as a product, service or other business of
the Company or a product, service or other business which the Company is
developing and of which Employee has knowledge.  Notwithstanding the foregoing,
nothing herein shall be deemed to prohibit Employee’s ownership of less than 1%
of the outstanding shares of any publicly traded corporation that conducts a
business competitive with that of the Company or prohibit Employee for working
for a company engaged in a “business competitive with that of the Company”
provided that Employee does not render services or assistance to any division,
subsidiary, affiliate or other area of said competitor that is engaged in any of
the businesses or activities set forth in (i) or (ii) in this Paragraph 9(a).  

 
4

--------------------------------------------------------------------------------


 
 
(b)  Employee further agrees that, during the Restricted Period, he will not,
without the express prior written consent of the Company, directly or
indirectly: (i) contact, communicate, solicit, transact business with or perform
services for (or assist any third party in contacting, communicating,
soliciting, transacting business with or performing any services for) any person
or entity that is or was (at any time within 6 months prior to the contact,
communication, solicitation, transaction of business, or performance of
services), a vendor of the Company in connection with or otherwise related to
services or products provided by the vendor to any business competitive with
that of the Company; (ii) solicit, recruit, hire, engage, or refer (or assist
any third party in soliciting, recruiting, hiring, engaging or referring) any
person or entity who or which either is, or during the twelve (12) months
immediately preceding the Separation Date was, an employee, agent, consultant or
independent contractor of the Company; or (iii) interfere with, disrupt or
attempt to interfere with or disrupt the relationship, contractual or otherwise,
between the Company and any of its vendors, lessors, independent contractors,
agents or employees.  

 
 
(c)   Employee acknowledges and agrees that the restrictions on the activities
in which he  may engage that are set forth in Paragraphs 9(a) and (b) of this
Agreement and the location and period of time for which such restrictions apply
are reasonable and necessary to protect the Company's legitimate business
interests.  Employee understands that the Company's business is global and,
accordingly, the restrictions cannot be limited to any particular geographic
area except as otherwise provided herein.  Employee further acknowledges that
the restrictions contained in this Agreement will not prevent him or her from
earning a livelihood.

 
10.  
Injunctive Relief.  Employee acknowledges that a breach or threatened breach of
any of the terms set forth in Paragraphs 7, 8, or 9 of this Agreement shall
result in an immediate irreparable and continuing harm to the Employer for which
there shall be no adequate remedy of law.  The Employer shall, without posting a
bond, be entitled to obtain injunctive and other equitable relief, in addition
to any other remedies available to the Employer in connection with Paragraphs 7,
8, 9 of this Agreement.

 
11.  
Confirmation of Employment.  The Employee shall refer all inquiries concerning
Employee’s employment to the payroll department and Employer’s payroll
department shall, if called upon, confirm the Employee’s dates of employment and
position with the Employer.

 
12.  
Release.  In exchange for the consideration set forth above, the Employee, on
behalf of the Employee and the Employee’s agents, assignees, attorneys, heirs,
executors and administrators, voluntarily and knowingly releases the Employer,
as well as the Employer’s successors, predecessors, assigns, parents,
subsidiaries, divisions, affiliates, officers, directors, shareholders,
employees, agents and representatives, in both their individual and
representative capacities (collectively, the “Released Parties”), from any and
all claims, causes of action, suits, grievances, debts, sums of money,
agreements, promises, damages, back and front pay, costs, expenses, and
attorneys’ fees by reason of any matter, cause, act or omission arising out of
or in connection with the Employee’s employment with the Employer or separation
therefrom, including but not limited to any claims based upon common law, or any
federal, state or local employment statutes or civil rights laws.  Included in
this release, without limiting its scope, are claims arising under Title VII of
the Civil Rights Act of 1964, as amended; the Age Discrimination in Employment
Act; the Older Workers Benefit Protection Act; the Americans with Disabilities
Act; the Family and Medical Leave Act; the Employee Retirement Income Security
Act of 1974; the New Jersey Conscientious Employee Protection Act; the New
Jersey Law Against Discrimination; the New Jersey Family Leave Act; the New
Jersey Wage Payment Act; the Sarbanes-Oxley Act of 2002; and any other laws
prohibiting discrimination, retaliation, wrongful termination, failure to pay
wages, breach of contract, defamation, invasion of privacy, whistleblowing or
infliction of emotional distress, or any other matter.  This release shall apply
to all known, unknown, unsuspected and unanticipated claims, liens, injuries and
damages that have accrued to the Employee as of the date of this Agreement.

 
5

--------------------------------------------------------------------------------


 
 
(b) This release does not waive rights or claims that may arise after this
release is executed, including any right or claim to enforce the terms of this
Agreement, and does not waive any rights or claims hereunder or which cannot be
waived as a matter of law.  This Agreement does not affect the Employee’s right
to file a charge with the EEOC or to participate in any investigation conducted
by the EEOC, but the Employee acknowledges that the Employee is not entitled to
any other monies other than those payments described in this Agreement.

 
13.  
Removal from Company Positions and Indemnification.  The Employee agrees that as
of the Separation Date, the Employee shall resign from all positions held on
behalf of the Company including but not limited to officer, director, agent,
representative, trustee, administrator, fiduciary and signatory.  In addition,
with respect to all acts or omissions of Employee which occurred prior to the
Separation Date, the Company agrees to continue to indemnify the Employee to the
same extent that the Employee was indemnified prior to the Separation Date and
that the Employee shall retain the benefit of all directors and officers
liability insurance and coverage maintained by the Company with respect to
claims made during the period provided by the Company’s current policy and to
the extent provided by any future policy from time to time maintained by the
Company with respect to other former executives of the Company, in each case on
the terms and conditions of such policy.

 
14.  
Cooperation.  Employee shall furnish such information as may be in his
possession to, and cooperate with, the Company as may reasonably be requested by
the Company in the orderly transfer of his responsibilities to other Company
employees or in connection with any litigation or other proceeding in which the
Company is or may be involved or a party, and, upon prior approval of the
Company and to the extent separate counsel is necessary to represent the
interests of Employee in respect to such litigation or proceeding, the Company
agrees to indemnify Employee for the reasonable fees and costs incurred by
Employee in fulfilling his obligations under this Paragraph 14.

 
6

--------------------------------------------------------------------------------


 
15.  
Violation of Terms.  Should the Employee violate any provision of this
Agreement, then, in addition to all other damages or legal remedies available to
the Employer (including without limitation injunctive relief), the Employee
immediately shall return to the Employer all monies paid to the Employee
pursuant to this Agreement.  Should the Employer violate any provision of this
Agreement, then the Employee shall have all remedies and civil actions available
to remedy Employee’s damages.  The parties agree that, should either party seek
to enforce the terms of this Agreement through litigation, then the prevailing
party, in addition to all other legal remedies, shall be reimbursed by the other
party for all reasonable attorneys’ fees in relation to such
litigation.  However, in accordance with applicable laws, if the Employee
violates this Agreement by commencing an action under the Age Discrimination in
Employment Act, then the requirements set forth in this Paragraph 15 shall not
apply.

 
16.  
No Admission.  Nothing contained in this Agreement nor the fact that the parties
have signed this Agreement shall be construed as an admission by either party.

 
17.  
Waiver of Reinstatement.  By entering into this Agreement, the Employee
acknowledges that the Employee waives any claim to reinstatement and/or future
employment with the Employer.  The Employee further acknowledges that the
Employee is not and shall not be entitled to any payments, benefits or other
obligations from the Released Parties whatsoever (except as expressly set forth
in this Agreement).

 
18.  
Delay in Payments Required by Section 409A of the Code.  Notwithstanding any
provisions herein to the contrary, if all or any portion of the Payments due
under Paragraph 2 hereof are reasonably determined to be “nonqualified deferred
compensation” subject to Section 409A of the Code and the Company determines
that the Employee is a “specified employee” (as defined in Section
409A(a)(2)(B)(i) of the Code and the other guidance promulgated thereunder),
then such Payments shall commence on the first regular payroll date on or
immediately following the first day of the seventh month following the
Employee’s “separation from service”, as defined in Treasury Regulation Section
1.409A-1(h), including the default presumptions and the first of such Payments
shall include all amounts otherwise payable prior to the first payment date but
for the application of this Paragraph 18.

 
19.  
Section 409A of the Code.  The Employee hereby acknowledges and agrees with the
Company that the interpretation of Section 409A of the Code and its application
to the terms of this Agreement is uncertain and may be subject to change as
additional guidance and interpretations become available.  Anything to the
contrary herein notwithstanding, all benefits or payments provided by the
Company to the Employee that would be deemed to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code are
intended to comply with Section 409A of the Code.  If, however, any such benefit
or payment is deemed to not comply with Section 409A of the Code, the Employee
and the Company agree to renegotiate in good faith any such benefit or payment
(including, without limitation, as to the timing of any Payment payable hereof),
if possible, so that either (i) Section 409A of the Code will not apply or
(ii) compliance with Section 409A of the Code will be achieved.  The Company
shall consult with the Employee in good faith regarding the implementation of
the provisions of this Paragraph 19; provided, that neither the Company nor any
of its employees or representatives shall have any liability to the Employee
with respect to Section 409A of the Code.

 
7

--------------------------------------------------------------------------------


 
20.  
Miscellaneous. This Agreement contains the entire understanding between the
parties. This Agreement supersedes any and all previous agreements and plans,
whether written or oral, between the Employee and the Employer.  There are no
other representations, agreements or understandings, oral or written, between
the parties relating to the subject matter of this Agreement.  No amendment to
or modification of this Agreement shall be valid unless made in writing and
executed by the parties hereto subsequent to the date of this Agreement.  This
Agreement may be executed in counterparts, and all counterparts so executed
shall constitute one agreement, binding upon the parties hereto.  This Agreement
shall be binding upon and inure to the benefit of the parties, as well as their
administrators, representatives, agents, executors, successors and assigns.

 
21.  
Choice of Law and Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of New Jersey applicable to
contracts made and performed in such state and without regard to the conflicts
or choice of law provisions thereof that would give rise to the application of
the domestic substantive law of any other jurisdiction.  Except in the event the
Company seeks to enforce its rights under Paragraph 7, 8, 9 or 10 of this
Agreement, the parties agree to mediate any dispute arising under this
Agreement.  In the event of any such dispute subject to mediation, the parties,
within thirty (30) days of a written request for mediation shall attend a
mediation to be conducted in New Jersey in order to make a good faith reasonable
effort to resolve such dispute.  The parties shall attempt, in good faith, to
agree to a mediator.  If the parties are unable to agree to a mediator, the
parties shall submit the matter to the American Arbitration Association to
appoint a mediator and conduct the mediation in New Jersey.  If this good faith
mediation effort fails to resolve the dispute arising under this Agreement or in
the event the Company seeks to enforce its rights under Paragraphs 7, 8, 9, or
10 of this Agreement, then either party may commence a legal suit, action or
proceeding to resolve such dispute, provided that such legal suit, action or
proceeding arising out of or relating to this Agreement shall be instituted in a
New Jersey federal or state court.  Employee and Employer agree to waive any
objection which either may now or hereafter have to the laying of venue of any
such suit, action or proceeding and Employee and Employer irrevocably submit to
the jurisdiction of any such court in any suit, action or proceeding.

 
22.  
Severability.  If any term, provision or part of this Agreement shall be
determined to be in conflict with any applicable federal, state or other
governmental law or regulation, or otherwise shall be invalid or unlawful, such
term, provision or part shall continue in effect to the extent permitted by such
law or regulation.  Such invalidity, unenforceability or unlawfulness shall not
affect or impair any other terms, provisions and parts of this Agreement not in
conflict, invalid or unlawful, and such terms, provisions and parts shall
continue in full force and effect and remain binding upon the parties hereto.

 
8

--------------------------------------------------------------------------------


 
[The remainder of this page is intentionally left blank.]
 
 

 
9

--------------------------------------------------------------------------------




THE EMPLOYEE STATES THAT THE EMPLOYEE HAS CAREFULLY READ THIS AGREEMENT PRIOR TO
SIGNING IT, THAT THE AGREEMENT HAS BEEN FULLY EXPLAINED TO THE EMPLOYEE PRIOR TO
SIGNING IT, THAT THE EMPLOYEE HAS HAD THE OPPORTUNITY TO HAVE IT REVIEWED BY AN
ATTORNEY AND THAT THE EMPLOYEE UNDERSTANDS THE AGREEMENT’S FINAL AND BINDING
EFFECT PRIOR TO SIGNING IT, AND THAT THE EMPLOYEE IS SIGNING THE RELEASE
VOLUNTARILY WITH THE FULL INTENTION OF COMPROMISING, SETTLING, AND RELEASING THE
COMPANY AS STATED IN THIS AGREEMENT.


The Children’s Place Services Company, LLC
 
Richard Flaks
                 
By: /s/ Charles K.
Crovitz                                                               
 
/s/ Richard
Flaks                                                                
                (signature)       
Dated:  November 24, 2009
 
Dated: November 20, 2009

 
 
10

--------------------------------------------------------------------------------


 